Citation Nr: 1117117	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  04-03 293A	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for herpes simplex (HSV). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1993 to January 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska which granted service connection and assigned a noncompensable evaluation for HSV effective January 23, 2002.  The Veteran appealed the assigned rating.  In a February 2011 decision, the Appeals Management Center (AMC) increased the disability rating for HSV to 10 percent effective January 23, 2002.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 10 percent remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2007 and June 2009, the Board remanded the matter to the RO via the AMC for additional development and readjudication.  The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to a rating in excess of 10 percent for HSV is warranted.  As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.

The Veteran contends that she is entitled to an increased rating for HSV, which she maintains is controlled by continuous systemic therapy.  

At her April 2005 VA examination, the examiner noted that the Veteran took acyclovir and that the drug only shortened the periods of activity.  The Veteran expressed that during flare-ups she was uncomfortable at work and when standing.  The physician failed to classify whether her medication was systemic.  

A review of the file reflects that in May 2007 she was issued a prescription for 12 months of acyclovir, two tablets, twice a day, 200 mg. each tablet.  

At her December 2008 VA examination, the Veteran maintained that she was on continuous medication for HSV to include acyclovir every day, and also an antiviral cream.  The nurse practitioner noted that although the Veteran stated she used acyclovir, it was not noted on her medication profile within the VA.  

A pharmacy report submitted by the Veteran reveals prescriptions for acyclovir ointment filled in February 2009 and November 2007.

In a letter submitted with the pharmacy report, the Veteran also stated she also had medication records at the Charleston VAMC.  Although VA treatment records from Charleston VAMC dated from July 2004 to June 2007 are within the file, a pharmacy record was not included.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file pharmacy medication lists from Charleston VAMC, and an updated list from Birmingham VAMC, as well as lists from any other pharmacy identified by the Veteran.  There is a possibility that, at various times, the Veteran received some of her medications through a service department medical facility 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA (including service department medical facilities), that treated the Veteran for HSV since 2004. The Veteran is also asked to identify any pharmacies from which she may have received medication for her service-connected HSV.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations-specifically to include consideration of all of the evidence of record since the February 2011 SSOC.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


